Metcalf, J.
A penalty is imposed, by the Rev. Sts. c. 50, § 1, on any person who shall keep open his shop, warehouse or workhouse, or shall do any manner of labor, business or work, except only works of necessity and charity, on the Lord’s day. The intent of the statute was to prohibit the opening of shops, &c. for the purpose of work or the transaction of business on that day, but not to prohibit the opening of them for any lawful purpose. This is the adjudged construction of the statute. Commonwealth v. Collins, 2 Cush. 556. And this complaint alleges, as was held necessary in that case, the unlawful purpose for which the defendant kept open bis shop; so that the only question is, whether the evidence showed that he kept it open, within the meaning of the statute. It showed that the shop, on a Lord’s day, was open as all shops are, on week days, when the weather is severely cold. And it is not to be doubted that any shop is kept open, on any day of the seven, when it is kept perfectly accessible to those who wish to enter it, and the owner, or his servant or agent, is within, ready to do business.

Exceptions overruled.